Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 11/10/20 are acknowledged; claims 1-7, 9-16, and 18-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (US 20040129418) in view of Omichi et al. (US  201303334767).
CLAIM 1:  Jee discloses a method of controlling fluid diversion during stimulation treatments (paragraph 0017).  The method comprises obtaining real-time measurements from a plurality of fiber-optic data sources at a well site during a stimulation treatment being performed along a portion of a wellbore within a subsurface formation (fiber optics discussed in paragraph 0021; real time discussed in paragraph 0043), the real-time measurements include DTS (paragraph 0030); determining fracture growth and stress within the subsurface formation surrounding the portion of the wellbore as the stimulation treatment is performed, based on the real-time measurements and a fully-coupled diversion model (see paragraph 0051); determining an amount of diverter for a diversion phase of the stimulation treatment to be performed along the portion of the wellbore, based on the fracture growth and the stress within the subsurface formation (see paragraph 0043 with “adjustments”); and performing the diversion phase of the stimulation treatment by injecting the amount of diverter into the subsurface formation via at least one injection point located along the portion of the wellbore (paragraph 0043).  
Jee fails to disclose the real-time measurements include Distributed Acoustic Sensing (DAS) measurements and Distributed Strain Sensing (DSS) measurements.
Omichi discloses a fiber optic interrogation system for multiple sensing systems.
Omichi discloses gathering real time measurements of DAS, DTS, and DSS (paragraph 0005).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Jee to include the additional measurements as taught by Omicho as a combination of known prior elements as Omichi teaches that all three measurements can be obtained and sent via a fiber optic source (see paragraph 0005).
CLAIM 11: Jee discloses a system.  The system comprises at least one processor (see paragraphs 0042-43 discussing calculating and comparing profiles; paragraph 0047); and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform a plurality of functions (to control downhole equipment).  The functions are to: obtain real-time measurements from a plurality of fiber-optic data sources at a well site during a stimulation treatment being performed along a portion of a wellbore within a subsurface formation (via optical fiber; see paragraph 0021) the real-time measurements include DTS (paragraph 0030); determine fracture growth and stress within the subsurface formation surrounding the portion of the wellbore as the stimulation treatment is performed, based on the real-time measurements and a fully-coupled diversion model (see paragraph 0051); determine an amount of diverter for a diversion phase of the stimulation treatment to be performed along the portion of the wellbore, based on the fracture growth and the stress within the subsurface formation (paragraph 0043; claim 12); and perform the diversion phase of the stimulation treatment by injecting the amount of diverter into the subsurface formation via at least one injection point located along the portion of the wellbore (paragraph 0043; claim 12).  
Jee fails to disclose the real-time measurements include Distributed Acoustic Sensing (DAS) measurements and Distributed Strain Sensing (DSS) measurements.
Omichi discloses gathering real time measurements of DAS, DTS, and DSS (paragraph 0005).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Jee to include the additional measurements as taught by Omichi as a combination of known 
CLAIMS 2 and 12:  The plurality of fiber-optic data sources include Distributed Acoustic Sensing (DAS) (via Omichi), Distributed Temperature Sensing (DTS) (disclosed by both references), and Distributed Strain Sensing (DSS) equipment coupled to the wellbore (paragraph 0030) (via Omichi).  
CLAIMS 3 and 13:  The fully-coupled diversion model includes a wellbore model and a geomechanical model (paragraph 0044).  
CLAIMS 4 and 14:  The wellbore model includes a fluid flow model, a diverter model, a fluid temperature model and a fracture model (see paragraph 0044).  
CLAIMS 5 and 15:  The fluid flow model is a one-dimensional (1D) fluid flow model for determining a flow of treatment fluid into the subsurface formation via the at least one injection point located along the portion of the wellbore (see paragraph 0044 describing basing the model off the injection point).  
CLAIM 6:  The 1D fluid flow model determines the flow of the treatment fluid, based on a fluid pressure along the wellbore, a wellbore alignment direction, a fluid density, and a leak-off rate of the treatment fluid into the subsurface formation (see paragraph 0044 describing basing the model off volume and thus the leak off).  
CLAIMS 7 and 16:  The fracture growth is determined using the wellbore model, and the stress within the subsurface formation is determined using the geomechanical model (see paragraph 0044).  
CLAIMS 9 and 18:
CLAIMS 10 and 19:  The measurements are applied as inputs to the geomechanical model, and the geomechanical model is used to determine the stress within the subsurface formation based on the applied DSS measurements (see paragraphs 0030, 0031, 0044).  
It would be obvious to one of ordinary skill in the art to use the DSS measurements if the DSS measurements were obtained as obvious use of the data.
CLAIM 20:  Jee discloses a computer readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions (see paragraphs 0042, 0043, 0047).  The functions are to: obtain real-time measurements from a plurality of fiber-optic data sources at a well site during a stimulation treatment being performed along a portion of a wellbore within a subsurface formation (paragraph 0021); determine fracture growth and stress within the subsurface formation surrounding the portion of the wellbore as the stimulation treatment is performed, based on the real-time measurements and a fully-coupled diversion model (paragraph 0051); determine an amount of diverter for a diversion phase of the stimulation treatment to be performed along the portion of the wellbore, based on the fracture growth and the stress within the subsurface formation (paragraph 0043); and perform the diversion phase of the stimulation treatment by injecting the amount of diverter into the subsurface formation via at least one injection point located along the portion of the wellbore (paragraph 0043).  
ALTERNATIVE REJECTION FOR CLAIMS 3, 4, 6, 7, 9, 13, 14, 16, 18:  These claims recite a list of items to be used.  If any single element is missing from the prior art, it would be obvious to one of ordinary skill in the art to consider it.
Examiner takes official notice that each variable is well known in the art as a consideration in the well fracturing process.  
Applicant has not indicated that any single variable creates an unexpected result in the control of the fluid diversion.  
Therefore, it would be obvious to one of ordinary skill in the art to consider all available variables as a matter of common engineering principle to utilize the most complete model possible.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2/24/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679